Citation Nr: 1527571	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  11-24 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from January 1952 to December 1955.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran died in July 2012.  The appellant is his widow and substitute claimant in this case.  See Department of Veterans Affairs Memorandum dated in April 2013.

In September 2014 this matter was last before the Board at which time it was remanded for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2014, the Board remanded the claim to obtain a medical opinion in light of evidence indicating a possible nexus between the late Veteran's lumbar spine disability and service.  See June 2011 Cody Clinic treatment record.  The AOJ obtained a medical opinion dated in October 2014.  Upon review, the Board finds the opinion to be inadequate.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

The October 2014 opinion concludes that it is less likely than not that the late Veteran's lumbar disability was related to the condition in service as it was 58 years between his condition in service and radiograph imaging in 2012.  His current disability was age related.  In reaching his conclusion, the examiner referenced that the Veteran had one documented "condition" of the low back in June 1954, treated with diathermy, as well as radiographic imaging showing moderate spondylosis throughout the spine in April 2012.  He attributed the disability to age, but did not reference the VA examination report of June 1957 which diagnosed osteosclerosis of the lumbosacral spine based on x-ray and chronic low back strain.  The Veteran reported the in-service injury at that time and episodes of back problems following service. It thus appears that the examiner did not consider all of the relevant facts and data in reaching his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof).  As the opinion is inadequate, it must be returned.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to the examiner that provided the October 2014 opinion (if available) to obtain an addendum opinion.  If that examiner is unavailable to complete the requested addendum, the claims file should be referred to an appropriate medical professional for a new opinion based on a full review of the claims file.

The examiner should review the electronic claims folder and indicate in the opinion report that the electronic claims folder was reviewed.  Based on a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any lumbar spine disability is attributable to service.  Attention is directed to the June 2011 Cody Clinic record relating the possibility that a low back disability was related to service.  The examiner should address the significance of the June 1957 examination report findings of osteosclerosis of the lumbosacral spine based on x-ray and chronic low back strain.  

2.  After the development requested above has been completed to the extent possible, and after conducting any additional indicated development, the AOJ should readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




